Citation Nr: 1003996	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1974; he had subsequent service with a reserve component from 
May 1974 to January 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision, by the 
Louisville, Kentucky, Regional Office (RO).  

On December 10, 2009, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the Veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2009).  


FINDING OF FACT

Bilateral hearing loss and tinnitus are attributable to 
military service.  


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result 
of disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).  

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from April 1970 to April 
1974; his military occupational specialty was as a Special 
Forces Officer.  His military personnel records indicate that 
he was assigned to the Pistol team and the advanced marksman 
training unit.  He also served with a reserve unit from May 
1, 1974 to January 21, 1977.  On the occasion of an 
audiological evaluation, performed in ROTC in July 1969, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

On the occasion of a separation examination in January 1974, 
the ears were reported to be normal; pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
20

Also submitted was a copy of the report of medical history, 
dated in July 1977, wherein the Veteran reported a history of 
hearing loss from competitive shooting.  

The Veteran's claim for service connection for hearing loss 
and tinnitus was received in January 2006.  Submitted in 
support of the claim were VA progress notes dated from 
December 2001 through April 2006.  A VA clinic note dated in 
January 2003 reflects an assessment of hearing loss.  A 
December 2001 VA progress note indicates that the Veteran was 
seen for an initial physical examination.  The diagnosis was 
audiology referral and service connection hearing loss.  

The Veteran was afforded a VA audiological evaluation in June 
2006.  At that time, he reported both hearing loss and 
tinnitus.  The Veteran indicated that he first noted a 
problem with his hearing in 1969 or 1970, when he was doing 
some military training.  The Veteran related that there was a 
loud blast, after which he was unable to hear for a while; 
however, after several days it went away.  The Veteran 
reported that he first noticed a difficulty hearing on a 
chronic basis about 12 to 15 years ago.  His greatest 
difficulty is hearing conversational speech in crowds, 
women's voices and conversations over the telephone.  The 
Veteran also reported periodic bilateral tinnitus.  He stated 
that he experienced an incident of tinnitus during the blast 
in service.  The examiner indicated that the Veteran's 
history was positive for military noise exposure from gunfire 
on the Army Pistol Team during which time he always wore 
hearing protection; he also had occupational noise exposure 
from farm equipment.  The Veteran noted that he started 
wearing hearing protection for farming after he noticed that 
he had some hearing loss.  He has also done some hunting in 
the past but usually wore hearing protection.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
75
80
90
LEFT
25
30
85
85
110

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
The examiner stated that the Veteran has a bilateral 
sensorineural hearing loss and reports periodic tinnitus, 
mainly in the left ear.  The examiner also stated that, based 
on the information from the Veteran's claims file that his 
hearing was within the normal range at his separation 
examination in 1974, and he did not clearly notice any 
continual tinnitus until around 10 years ago, it would seem 
less than likely that either the hearing loss or tinnitus 
resulted from the noise exposure he sustained while he was in 
the military.  

Received in November 2008 was a copy of the Veteran's 
military personnel records which show that the Veteran was a 
member of the Pistol Team and the advanced marksman training 
unit during his period of active duty from April 1970 to 
April 1974.  These records also show that the Veteran served 
as a reservist from May 1, 1974 to January 21, 1977 as a 
storage officer, motor officer, and chemical officer.  

In a memorandum, dated in March 2009, the RO stated that it 
had been determined that the service treatment records from 
the period from May 1, 1974 to April 1, 1976 were unavailable 
for review.  It was noted that all procedures to obtain the 
service treatment records for the Veteran had been correctly 
followed; it was observed that all efforts to obtain the 
needed military information had been exhausted and further 
attempts were futile.  

Received in April 2009 were records from the Veteran's 
reserved unit dated from January 1976 to February 1977.  
These records show that the Veteran received awards and 
recognition from November 25, 1974, to February 15, 1977 for 
his participation and training with the pistol team.  

In August 2009, the claims folder was referred to a VA 
audiologist for review and a medical opinion.  The examiner 
noted that the claims file was reviewed and no new 
information was found to change the examiner's opinion that 
was stated on June 23, 2006.  It continued to be the 
examiner's opinion that it seemed less than likely that 
either the hearing loss or the tinnitus resulted from noise 
exposure he sustained while he was in the military serving on 
the pistol team.  

At his personal hearing in December 2009, the Veteran 
indicated that he served on active duty for 4 years during 
which he was a competitive shooter; he noted that he 
continued to participate in competitive shooting as part of 
his duties in the reserves while on active duty for training.  
The service representative noted that a National Guard 
examination documented bilateral hearing loss which was 
attributed to competitive shooting.  The Veteran indicated 
that, after service, he was a farmer and the noise levels 
paled in comparison to the noise experienced on active duty 
as a competitive shooter.  The Veteran's wife maintained that 
while she was involved in farming, and was exposed to farm 
noise just as the Veteran was, she had no hearing problems.  
The Veteran testified that he had no hearing problems prior 
to military service; however, as a result of his 
participation in competitive shooting, he fired pistols on a 
daily basis; he stated that he fired approximately 300 rounds 
a day.  The Veteran related that although he wore hearing 
protection, it did not completely block the noise from the 
shooting.  The Veteran also maintained that he has had 
symptoms of tinnitus for as long as he could remember.  

Submitted at the hearing was a copy of an Audiological 
examination, conducted in July 1977.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
35
LEFT
15
15
25
-
55

Also submitted at the hearing was an examination report from 
Dr. Hugh Sims, dated in November 2009.  It was noted that the 
Veteran was seen for complaints of decreased hearing.  The 
Veteran reported that his hearing loss began gradually 25 
years ago and may be related to noise exposure.  The Veteran 
stated that the noise exposure was secondary to shooting, 
which occurred 25 years ago.  The examiner noted a long 
history of gunfire exposure in the service while competitive 
pistol shooter for 2.5 years and he wore hearing protection.  
He has farmed for years and he has worn hearing protection.  
The examiner indicated that the Veteran has bilateral mid to 
high frequency sensorineural hearing loss with noise induced 
hearing loss that was present in 1977 and has progressed over 
the ensuing 30 years.  Following an evaluation, the 
assessment was sensorineural hearing loss, noise induced 
hearing loss, and subjective tinnitus.  The examiner stated 
that the Veteran obviously has sensorineural hearing loss.  
He also stated that it was reasonable to assume, based on his 
previous testing from 1977, that the Veteran had a 
sensorineural hearing loss around the time of discharge from 
the service 3 years earlier.  Dr. Sims observed that the 
hearing loss has progressed over the ensuing 30 years.  He 
stated that it was his opinion the Veteran's military service 
has, in part, contributed to his hearing issues.  Attached to 
this report is a profile of Dr. Hugh M. Sims, whose 
specialties included otolaryngology and head and neck 
surgery.  

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases of 
the nervous system, such as sensorineural hearing loss, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

In weighing the evidence of record, the Board concludes that 
service connection for bilateral hearing loss and tinnitus is 
warranted.  The evidence of record clearly demonstrates that 
the Veteran currently has bilateral hearing impairment as 
defined by VA regulations, and he has tinnitus.  In addition, 
the Board notes that the Veteran's report of noise exposure 
in service is consistent with his service.  Significantly, 
the records indicate that the Veteran was a member of the 
pistol team, and participated in competitive shooting; as a 
result, he was exposed to a significant amount of noise 
throughout the day from gunfire.  Exposure to loud noises is 
consistent with the circumstances of his service.  As such, 
the Board finds that the statements from the Veteran 
concerning in-service noise exposure are credible when viewed 
in conjunction with the available evidence.  

The Board finds the Veteran both competent and credible when 
it comes to the evidence about his exposure to noise during 
service.  (A layman is competent to report that he was 
exposed to noise.)  Because there is current bilateral 
hearing loss and tinnitus, and noise exposure during military 
service has been recognized, what is necessary in order to 
grant service connection is competent evidence linking the 
current hearing loss and tinnitus to service or to symptoms 
experienced since service.  

Having considered all the evidence of record, the Board finds 
that the evidence is in equipoise.  In this case, the Board 
is presented with conflicting opinions regarding the onset of 
the Veteran's hearing loss and tinnitus.  In the June 2006 VA 
audiological evaluation report, the examiner noted a 
diagnosis of bilateral high frequency sensorineural hearing 
loss.  The examiner stated that, based on the information 
from the Veteran's claims file that his hearing was within 
the normal range at his separation examination in 1974, and 
he did not clearly notice any continual tinnitus until around 
10 years ago, it would seem less than likely that either the 
hearing loss or tinnitus resulted from the noise exposure he 
sustained while he was in the military.  

However, in an examination report dated in November 2009, Dr. 
Hugh Sims, an otolaryngologist, stated that it is reasonable 
to assume, based on previous testing from 1977, that the 
Veteran had a sensorineural hearing loss around the time of 
discharge from service 3 years earlier.  Dr. Sims observed 
that the hearing loss has progressed over the ensuing 30 
years.  He stated that it was his opinion the Veteran's 
military service has, in part, contributed to his hearing 
issues.  

The Board recognizes that the examiners have different 
opinions.  Nevertheless, in view of the Veteran's credible 
history of noise exposure in service, post-service medical 
findings for bilateral hearing loss and tinnitus, and on 
balance the medical opinions, the Board finds that the 
evidence supporting the claim is in equipoise with that 
against the claim.  Service connection therefore is 
reasonably in order for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  




ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


